Title: To Thomas Jefferson from Francis Walker Gilmer, 14 January 1826
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir
Farmington
14. January  1826
I have delayed perhaps longer than I ought informing you, that the state of my health renders it impossible I should join the university by February. For my own part, I have been so long sick, & growing worse, that I have little hope of ever being good for any thing again.I know the delicacy which the interests of the university requires. There will be a considerable law class concevened early in the session: the disappointment must be great. You will no doubt act for the best. and in doing so, I pray you consider me as having actually resigned, or elect a Professor pro tempore, or do what you please; I wish only the interest of the university.I am glad to hear your health is better with kind remembrance to the family.& profound respect & veneration for yourself accept my best wishes.F. W. Gilmer